DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 10/12/2018.
Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 13 and 19 objected to because of the following informalities:  Claim 31 recites “wherein the transaction comprises an existing normal transaction with the by the third-party entity.”  However, the claim language contain grammatical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-9 are directed to a method (Process).  Claims 10-15 are directed to a system (Machine).  Claims 16-20 are directed to a machine-readable storage 
The claim recites accessing account (activating card/account), which is an abstract idea.  Specifically, the claims recite "receiving an unlock access communication from an effort validation based on user effort provided from a user to the effort validation being validated by the validation; and authorizing access to the account in response to the unlock access communication to authorize a transaction by a third-party entity based on a user transaction with the third-party entity" which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationships (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involve receiving an unlock access communication and authorizing access to user account based on the user effort such as activating a credit card account once the use receives new credit card.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “a system for performing a method of allowing access to an account at a credit processing system, the system comprising: a processor; a communication device coupled to the processor for communicating with other devices, and a memory storing computer readable instructions coupled to the processor, the instructions for execution by the processor,” and “user device” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a system for performing a method of allowing access to an account at a credit processing system, the system comprising: a processor; a communication device coupled to the processor for communicating with other devices, and a memory storing computer readable instructions coupled to the processor, the instructions for execution by the processor,” and “user device” performs the steps or functions of "receiving an unlock access communication from an effort validation based on user effort provided from a user to the effort validation being validated by the validation; and authorizing access to the account in response to the unlock access communication to authorize a transaction by a third-party entity based on a user transaction with the third-party entity.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or 
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “a system for performing a method of allowing access to an account at a credit processing system, the system comprising: a processor; a communication device coupled to the processor for communicating with other devices, and a memory storing computer readable instructions coupled to the processor, the instructions for execution by the processor,” and “user device” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of accessing account (activating card/account).  As discussed above, taking the claim elements separately, the “a system for performing a method of allowing access to an account at a credit processing system, the system comprising: a processor; a communication device coupled to the processor for communicating with other devices, and a memory storing computer readable instructions coupled to the processor, the instructions for execution by the processor,” and “user device” performs the steps or functions of " receiving an unlock access communication from an effort validation based on user effort provided from a user to the effort validation being validated by the validation; and authorizing access to the account in response to the unlock access communication to authorize a transaction by a third-party entity based on a user transaction with the third-party entity."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of accessing account (activating card/account).  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-9, 11-15 and 17-20 further describe the abstract idea of accessing account (activating card/account).  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).
Claim 16 recites “A machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method of allowing access to an account at a credit processing system, the operations comprising…”  The term “machine-readable storage” is broad enough to read on a transitory signal.  A machine-readable storage can encompasses transitory forms of signal transmission (for example, per se).  As the claimed system only exists when all of its elements exist, and the claimed system includes transitory elements that only exist in a brief period of time, the system as a whole is transitory.  According to MPEP § 2106, there are four categories of invention: process, machine, article of manufacture or composition of matter.  Therefore, “machine-readable storage” is neither a category of invention nor a subset of one of the categories.  It does not represent patent eligible subject matter.  (See In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “receiving an unlock access communication from an effort validation server based on user effort provided from a user device to the effort validation server being validated by the validation server.”  The claim is unclear to one or ordinary skill because it is unclear if the claim is directed to receiving an unlock access communication from an effort validation server based on user effort provided from a user device to the effort validation server In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 10 and 16 are also rejected based on the same rational as each recites the same language.
Claims 2-9, 11-15 and 17-20 are also rejected as each depend on claims 1, 10 and 16 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steinman et al. (US 2017/0004506) in view of Pourfallah et al. (US 2015/0019424).
With respect to claims 1, 10 and 16, Steinman discloses a method, a system and a machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform of allowing access to an account at a credit processing system, the method comprising:
a processor; a communication device coupled to the processor for communicating with other devices, and a memory storing computer readable instructions coupled to the processor, the instructions for execution by the processor to perform operations comprising (Figs. 1-1B; Pars. 19, 51-52, 72-74):
receiving an unlock access communication from an effort validation server based on user effort provided from a user device to the effort validation server being validated by the validation server (Figs. 10; Pars. 254-256, 259); and
Steinman does not explicitly disclose authorizing access to the account in response to the unlock access communication to authorize a transaction by a third-party entity based on a user device transaction with the third-party entity.  Pourfallah disclose authorizing access to the account in response to the unlock access communication to authorize a transaction by a third-party entity (ATM) based on a user device transaction with the third-party entity (Figs. 4; Pars. 69-71, 74-84).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the user gaining authorized access to user’s account using a security code that is validated by validating system (Figs. 4, 10; Pars. 22, 72-73) of Steinman in view of authorizing access to the account in response to the unlock access communication to authorize a transaction by a third-party entity based on a user device transaction with the third-party entity (Figs. 4; Pars. 69-71, 74-84) of Pourfallah in order to allow authorized access to user account based on user information validity (Steinman, Figs. 4, 10; Pars. 22, 72-73) and to authorized access to user account based on user information within valid time (Pourfallah, Par. 26-27, 75).  ("Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc.
With respect to claims 2, 11 and 17, Steinman in view of Pourfallah discloses all the limitations as described above.  Additionally, Steinman discloses wherein the user efforts comprise user device keyboard user efforts (Pars. 75, 78, 202, 222).
With respect to claim 4, Steinman in view of Pourfallah discloses all the limitations as described above.  Additionally, Steinman discloses wherein the effort validation server is a separate server from the credit processing system (Figs. 1-1B; Pars. 57, 60, 81-82).
With respect to claims 5, 13 and 19, Steinman in view of Pourfallah discloses all the limitations as described above.  Additionally, Steinman discloses wherein the transaction comprises an existing normal transaction with the by the third-party entity (Pars. 21-23, 28).
With respect to claims 6-9, 14-15 and 20, Steinman in view of Pourfallah discloses all the limitations as described above.  Additionally, Steinman discloses wherein the third-party entity comprises an on-line merchant, a physical location of a merchant, or a computer executed application and wherein the transaction comprises a credit card processing transaction (Fig. 1; Pars. 67-68, 87-88).
Claims 3, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steinman et al. (US 2017/0004506), Pourfallah et al. (US 2015/0019424) in view of Van Os et al (US 2017/0339151).
With respect to claims 3, 12 and 18, Steinman in view of Pourfallah discloses all the limitations as described above.  
Neither Steinman nor Pourfallah explicitly disclose wherein the user efforts comprise gestures associated with user device touch screen user interaction.  Van disclose wherein the user efforts comprise gestures associated with user device touch screen user interaction (Pars. 67, 80, 130).  Therefore, it would have been obvious to one of ordinary skill in the art before the Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Slonecker, JR. (US 2007/0045403): Slonecker discloses requesting by a user to lock/unlock financial account card and gains access to the financial account card based on validation (Abstract, Figs. 1-5; Pars. 28-42).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685